Case 6:19-cv-00053-JDK-JDL Document 1 Filed 02/14/19 Page 1 of 6 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

TYSON AND BILLY ARCHITECTS,                        §
PC,                                                §
Plaintiff,                                         §
                                                   §
V.                                                 §    CIVIL ACTION NO. ____________
                                                   §
KINGDOM PERSPECTIVES G.P.,                         §
LTD., JIM LAPORTE, and JONATHAN                    §
PINO,                                              §
Defendants.                                        §

             TYSON AND BILLY ARCHITECTS, PC’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        Plaintiff Tyson and Billy Architects, PC (“Tyson and Billy”) complains of Kingdom

Perspectives G.P., Ltd. (“Kingdom Perspectives”), Jim LaPorte, and Jonathan Pino, and for

cause of action shows until the Court the following:

                                             I. PARTIES

        1.      Plaintiff, Tyson and Billy Architects, PC, is an Illinois corporation with its

principal place of business in the State of Illinois.

        2.      Defendant, Kingdom Perspectives G.P., Ltd., is a Texas Limited Partnership with

its principal place of business in the State of Texas and was a co-venturer in Canton Hotel Joint

Venture.

        3.      Defendant, Jim LaPorte, is an Individual who is a co-venturer of Texas and was a

partner in Canton Hotel Joint Venture.

        4.      Defendant, Jonathan Pino, is an Individual who is a co-venturer of Texas and was

a partner in Canton Hotel Joint Venture.




                                                                                               1
Case 6:19-cv-00053-JDK-JDL Document 1 Filed 02/14/19 Page 2 of 6 PageID #: 2



                                II. JURISDICTION AND VENUE

       5.       This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because Plaintiff

and Defendants are citizens of different states (Tyson and Billy is a citizen of Illinois and all of

the Defendants are citizens of Texas), and the amount in controversy exceeds $75,000.00,

excluding interest and costs.

       6.       Venue is proper in the Eastern District of Texas pursuant to 28 U.S.C.

§ 1391(b)(1).

                                III. FACTUAL BACKGROUND

       7.       On or about May 29, 2015, Tyson and Billy entered into a contract with Canton

Hotel Joint Venture (the “Contract”) to provide architectural services. See Exhibit A. Canton

Hotel Joint Venture’s partners included, but were not limited to, Kingdom Perspectives G.P.,

Ltd., Jim LaPorte, and Jonathan Pino.

       8.       The Contract stated that Tyson and Billy would provide schematic design options

including a preliminary site layout, draft construction documents with specifications for

improvements, and to conduct construction administrative services for $228,080.00.              For

additional services, Canton Hotel Joint Venture agreed to compensate Tyson and Billy by a

mutually agreed lump sum fee based on typical hourly rates. See Exhibit A.

       9.       Tyson and Billy provided a preliminary design, printing and reproduction, work

and drawings necessary for the schematic design phase, work and drawings necessary for the

contract document phase and work and drawings necessary for the bidding phase. For this work,

Tyson and Billy billed $186,784.40. These invoices are attached as Exhibit B. Out of these

invoices, only an initial $44,000.00 was paid.




                                                                                                  2
Case 6:19-cv-00053-JDK-JDL Document 1 Filed 02/14/19 Page 3 of 6 PageID #: 3



       10.     Tyson and Billy’s work began with a plat of Kingdom Perspectives G.P., Ltd.’s

20.94 acres of land in Van Zandt County and later included, but was not limited to, a multitude

of architectural, civil, electrical, mechanical work, design and drawings.

       11.     On January 6, 2017, pursuant to the Texas Property Code, Plaintiff sent

Defendants a demand and fund trapping letter requesting payment for the claim amount of

$142,784.40. See attached Exhibit C. Payment was never received.

       12.     On January 25, 2017, pursuant to the Texas Property Code, an Affidavit Claiming

Mechanic’s and Materialman’s Lien in the amount of $142,784.40 was filed in the Van Zandt

County Deed Records. See Exhibit D.

       13.     On January 25, 2017, pursuant to the Texas Property Code, Defendants were sent

notice and a copy of the filed Affidavit Claiming Mechanic’s and Materialman’s Lien. See

attached Exhibit E. No further payment was ever made.

       14.     On January 22, 2019, Defendants were sent a final demand for the total due under

the contract, $186,784.40, and attorney’s fees. See attached Exhibit F.

                   IV. JUDICIAL FORECLOSE OF MECHANIC’S LIEN

       15.     Plaintiff incorporates by reference the allegations set forth above as if the same

were fully set forth herein.

       16.     Plaintiff has duly recorded a mechanic’s and materialman’s lien on the property in

question, Kingdom Perspectives G.P., Ltd.’s 20.94 acres of land in Van Zandt County, and has

perfected the same. Plaintiff is entitled to judicial foreclosure of this lien in that Defendants have

failed to pay the $142,784.40 due and owing Plaintiff.




                                                                                                    3
Case 6:19-cv-00053-JDK-JDL Document 1 Filed 02/14/19 Page 4 of 6 PageID #: 4



       17.     Plaintiff seeks judgment from the Court ordering the foreclosure of this

mechanic’s and materialman’s lien and sale of the property subject to the lien pursuant to Texas

Property Code § 53.154.

                                  V. BREACH OF CONTRACT

       18.     Plaintiff incorporates by reference the allegations set forth above as if the same

were fully set forth herein.

       19.     All conditions precedent to the performance of Kingdom Perspectives G.P., Ltd.,

Jim LaPorte, and Jonathan Pino under the Contract have been met.

       20.     The contractual obligations of Tyson and Billy have been fully performed.

       21.     Defendants have failed to perform their contractual obligations, specifically,

Defendants failed to pay Tyson and Billy for their services.

       22.     Defendants’ breach of contract described hereinabove has injured Plaintiff,

costing Plaintiff more than $184,080.00 in damages, plus interest.

                                    VI. QUANTUM MERUIT

       23.     Pleading in the alternative, services were rendered to Defendants Kingdom

Perspectives G.P., Ltd., Jim LaPorte, and Jonathan Pino directly given that Defendants received

the contractual services. As a direct result, a benefit was conferred on Defendants in that the

Defendants have had beneficial use and enjoyment of the services.           The Defendants have

accepted the benefit of Plaintiff’s services.

       24.     The reasonable value of the services that Plaintiff provided and was left unpaid

total $142,784.40. Plaintiff reasonably expects payment for the services provided because the

Plaintiff has provided similar services for others for which Plaintiff has been paid, and Plaintiff

does not know Defendants personally.




                                                                                                 4
Case 6:19-cv-00053-JDK-JDL Document 1 Filed 02/14/19 Page 5 of 6 PageID #: 5



       25.     Defendants will be unjustly enriched in the amount claimed by Plaintiff allowed

to retain the benefit conferred on them without payment for the reasonable value of the services

provided by Plaintiff.

                                   VII. ATTORNEY’S FEES

       26.     Request is made for all costs and reasonable and necessary attorney’s fees

incurred by or on behalf of Plaintiff herein, including all fees necessary in the event of an appeal

of this cause to the Court of Appeals and the Supreme Court, as the Court deems equitable and

just, as provided by Chapter 38 of the Texas Civil Practice and Remedies Code.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Tyson and Billy, respectfully

prays that the Defendants be cited to appear and answer herein, and that upon a final hearing of

the cause, judgment be entered for the Plaintiff against Defendants, joint and several, for the

following:

       a.      The sum of $184,080.00 as the principal amount owed pursuant to the Contract;

       b.      Judgment decreeing Plaintiff has a lien in the amount of $142,784.40 on Kingdom

               Perspectives G.P., Ltd.’s 20.94 acres of land in Van Zandt County as described in

               the Affidavit Claiming Mechanic’s and Materialman’s Lien;

       c.      An order of foreclosure of Plaintiff’s lien;

       d.      An order of sale directing the sale be applied against the Court’s judgment;

       e.      Pre-judgment interest at the maximum rate allowed by law;

       f.      Post-judgment interest at the legal rate;

       g.      Attorney’s fees;

       h.      Costs of court;




                                                                                                  5
Case 6:19-cv-00053-JDK-JDL Document 1 Filed 02/14/19 Page 6 of 6 PageID #: 6



     i.    Costs of collection; and

     j.    Such other and further relief to which Plaintiff may be entitled at law or in equity.

                                          Respectfully submitted,

                                          CLINT JAMES, PC


                                          By: /s/ Clint James
                                              Clint James, Lead Attorney
                                              Texas Bar No. 24069988
                                              Email: clint@clintjamespc.com
                                              Monique Hammond
                                              Texas Bar No. 24102221
                                              Email: monique@clintjamespc.com
                                              815 Rice Road
                                              Tyler, TX 75703
                                              Tel. (903) 579-0630
                                              Fax. (903) 579-0640
                                              Attorneys for Plaintiff




                                                                                               6
